DETAILED ACTION
Claims 1-20 are presented for examination.
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Election/Restrictions
Applicant elected with traverse to prosecute claims associated with Specie 1 related to Fig. 2A is acknowledge by the Primary Examiner. Examiner agrees with Applicant that claim 1 is generic. Accordingly, all claims pertain to the elected Specie will be prosecuted.  The restriction is made Final. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. 8868472 B1) in view of Lee (US Pub. 20210097400 A1).
	For claim 1, Lin discloses a method comprising: 
	training a plurality of predictor machine learning models (MLMs) (510) using a first data set (116/310/510) to generate a plurality of trained predictor MLMs (212) (Fig. 5 step 510; col. 2 lines 3-50), 
	wherein the plurality of trained predictor MLMs are trained to predict a first plurality of classifications of a first plurality of data items (X1 of 510) in the first data set (col. 2 lines 3-50, col. 8 lines 46-63); 
	training a plurality of confidence MLMs using a second plurality of classifications, output by the plurality of trained predictor MLMs, to generate a plurality of trained confidence MLMs (214) (steps 420 and 550; col. lines 50-63, col. 8 lines 46-63); 
	training an ensemble confidence MLM using the aggregated ranked list of classes to generate a trained ensemble confidence MLM (steps 430 and 540, gather confidence scores based on accuracy, and generate a correctness/trained feature from the confidence score; col. 7 line 56 - col. 8 line 25, and col. 8 lines 46-63), 
	wherein the trained ensemble confidence MLM is trained to predict a corresponding selected classification for each corresponding data item in a training data set containing a second plurality of data items (Y1 of 510) similar to the first plurality of data items (col. 2 lines 3-50, col. 8 lines 46-63).
	But Lin doesn’t explicitly teach generating an aggregated ranked list of classes based on a third plurality of classifications output by the plurality of trained predictor MLMs and second confidences output by the plurality of trained confidence MLMs; 
	However, Lee discloses generating an aggregated ranked list of classes based on a third plurality of classifications output by the plurality of trained predictor MLMs and second confidences output by the plurality of trained confidence MLMs (Fig. 3, steps 306, aggregating a list of classifier, 304a-304c, based on the probability/confidence of the classifiers output of the trained models) [0050, 0013-16]; 
Since, all are analogous arts addressing training data use in a machine learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Lin and Lee to ensure the sampling data can be accurately classified for a Machine Learning model, thus, improving the system’s data quality and accuracy. 

	For claim 8, Lin, as modified by Lee, discloses re-training the plurality of trained predictor MLMs using a combination of the first data set, the second data set, and the training data set to form a plurality of re-trained predictor MLMs (steps 440 and 540, additional raining data using the first and second data set, and the trained dataset; col. 1 line 50-60, col. 8 lines 15-63).
	For claim 9, Lin, as modified by Lee, discloses deploying, to an enterprise environment, the trained ensemble confidence MLM and the plurality of re-trained predictor MLMs (col. 1 line 50-60, col. 8 lines 15-63).
	For claim 11, Lin, as modified by Lee, discloses the plurality of predictor MLMs and the plurality of confidence MLMs are arranged logically in a plurality of pairs (540; data pair) (col. 8 lines 15-63).
	For claim 12, Lin as modified by Lee, Lee further discloses prior to any training step, partitioning a full training data set into the first data set, the second data set, and the third data set (Fig. 3 shows breaking down the input dataset, 300, into first, second, third datasets) [0015-16]. See motivation to combine the cited references from above.
Allowable Subject Matter
Claims 2-7, 10, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200134083 A1  - a method comprises storing a first classification machine, wherein (a) the first classification machine is associated with a first data taxonomy comprising a first plurality of data asset classes, (b) for each of the first plurality of data asset classes, the first classification machine comprises a machine learning model, (c) each machine learning model of the first classification machine is configured to generate predicted confidence scores for unseen data assets, and (d) each predicted confidence score indicates the corresponding machine learning model's confidence that the corresponding unseen data asset belongs to the machine learning model's data asset class; executing each machine learning model of the first classification machine on metadata for each of a first plurality of unseen data assets, wherein each machine learning model generates predicted confidence scores for each unseen data asset of the first plurality of unseen data assets; and generating a presentation for display via an interface, the presentation comprising at least a portion of the first plurality of unseen data assets, wherein, for each of the at least a portion of the first plurality of unseen data assets, the presentation (a) comprises a confidence score and the machine learning model's data asset class, and (b) a user-selectable option to accept or override the corresponding machine learning model's data asset class.
US 2014/0279745 A1 - A dynamic classifier for performing binary classification of instance data using oracles that predict accuracy of predictions made by corresponding models. An oracle corresponding to a model is trained to generate a confidence value that represents accuracy of a prediction made by the model. Based on the confidence value and predictions, one of multiple models is selected and its prediction is used as an intermediate prediction. The intermediate prediction may be used in conjunction with another prediction generated using a different algorithm to generate a final prediction. By using the confidence value for each model, a more accurate prediction can be made.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642